Case 2:20-cv-00180-JLB-MRM Document 43-4 Filed 07/01/20 Page 1 of 2 PageID 785




                             EXHIBIT 4
                   Case 2:20-cv-00180-JLB-MRM Document 43-4 Filed 07/01/20 Page 2 of 2 PageID 786


Twitter Name   Tweet ID              User Id               User Name/ HandleProvided Location                Complaint Cite
atticalocke    1067463803187560448   2457348321            ElserCyndi        Cape Coral, FL                  Par. 153 footnote 101
               1067463846749585410   35993771              AllariDominguez   Pembroke Pines, FL              Par. 153 footnote 102
               1067463849480089600   35993771              AllariDominguez   Pembroke Pines, FL              Par. 153 footnote 103
                                     327153069             Lovelyhalo        Cites "FL Mom" in Description   Par. 153 footnote 103
               1067463850776121345   35993771              AllariDominguez   Pembroke Pines, FL              Par. 153 footnote 104
                                     327153069             Lovelyhalo        Cites "FL Mom" in Description   Par. 153 footnote 104
               1067463855700238336   327153069             Lovelyhalo        Cites "FL Mom" in Description   Par. 153 footnote 105
               1067463858606895104   327153069             Lovelyhalo        Cites "FL Mom" in Description   Par. 153 footnote 106
               1067466492436930560   327153069             Lovelyhalo        Cites "FL Mom" in Description   Par. 153 footnote 107
               1075091099163623424   18087961              Alex Segura       New York and Miami              Par. 162
               1075098413627203584   18087961              Alex Segura       New York and Miami              Par. 163 footnote 117
               1075093302662246401   29202692              Gale Massey       St Petersburg, FL               Par. 163 footnote 118
               1075093302662246401   18087961              Alex Segura       New York and Miami              Par. 163 footnote 118
               1135624250574888960   none                                                                    Par. 191 footnote 138
               1135929864798605312   none                                                                    Par. 191 footnote 139
               1138455226720149506   266213341             janmiller03       Orlando, Fl                     Par. 194
               1138455227605114880   18087961              Alex Segura       New York and Miami              Par. 195
               1147979707918405633   none                                                                    Par. 197
ava            1132118462162063361   234084566             Ivy Walker        Riverview, Fl                   Par. 173
                                     2347753435            jessi2107fl       Florida, USA                    Par. 173
                                     2940953620            Kingg_calvert     Orlando - Boca Raton            Par. 173
               1134354271980232704   none                                                                    Par. 175
               1134675309981102080   none                                                                    Par. 176
               1134866046618202112   32785726              wilkinebrutus     West Palm Beach; Miami          Par. 177
                                     1372446914            Janey_Tate        Miami, FL                       Par. 177
               1139009911788937216   1040082171208388615   Suebell2018       Florida, USA                    Par. 183
